MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                          FILED
regarded as precedent or cited before any
                                                                                          Oct 30 2020, 9:52 am
court except for the purpose of establishing
the defense of res judicata, collateral                                                        CLERK
                                                                                           Indiana Supreme Court
estoppel, or the law of the case.                                                             Court of Appeals
                                                                                                and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Nathan D. Hoggatt                                           STATE OF INDIANA
Fort Wayne, Indiana                                         Curtis T. Hill, Jr.
                                                            Attorney General of Indiana
                                                            Monika Prekopa Talbot
                                                            Aaron T. Craft
                                                            Deputy Attorneys General
                                                            Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

Robert E. West, Jr.,                                        October 30, 2020
Appellant-Respondent,                                       Court of Appeals Case No.
                                                            20A-DR-1145
        v.                                                  Appeal from the Wells Superior
                                                            Court
Anicka M. West and State of                                 The Honorable Chad E. Kukelhan,
Indiana by the IV-D Prosecutor                              Special Judge
of Wells County,1                                           Trial Court Cause No.
Appellees-Petitioners.                                      90D01-0611-DR-85




1
 Anicka M. West did not file a brief or otherwise participate on appeal; however, pursuant to Ind(iana)
Appellate Rule 17(A), “A party of record in the trial court . . . shall be a party on appeal.”

Court of Appeals of Indiana | Memorandum Decision 20A-DR-1145 | October 30, 2020                    Page 1 of 9
      Mathias, Judge.


[1]   Robert West, Jr. (“Father”) appeals the Wells Superior Court’s order denying

      his motion to modify his child support obligation. On appeal, Father claims

      that the trial court abused its discretion when it denied his petition, arguing that

      he is unable to maintain employment due to physical limitations.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Father and Anicka West (“Mother”) (collectively “Parents”) have two children:

      fourteen-year-old D.W. and sixteen-year-old A.W. Parents are married but

      have been separated for almost fourteen years. In November 2018, Parents

      entered into a joint stipulation establishing Father’s child support obligation in

      the amount of $150.00 per week. This amount deviated from the amount

      calculated on Father’s child support worksheet. But Parents agreed to lower

      Father’s child support obligation because Father had obtained a lower-paying

      job, and Parents were unsure of the number of overnight visits Father would

      have with the children.


[4]   On January 31, 2020, Father filed a petition to modify his child support

      obligation. In the petition, Father alleged that he was no longer able to work

      because he is physically incapacitated and that his obligation should be reduced

      because he regularly exercises overnight parenting time with one of the two

      children.


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1145 | October 30, 2020   Page 2 of 9
[5]   The trial court held a hearing on Father’s petition to modify on May 18, 2020.

      Father was represented by counsel, and Mother proceeded pro se. The Title IV-

      D Prosecutor participated in the hearing as well.


[6]   At the hearing, Father testified that on the date the joint stipulation was filed,

      he was working full-time at a small used car lot in Bluffton, Indiana. Father

      stated that he left his employment in December 2018 due to physical

      limitations. Father testified that he suffers from migraines, several herniated

      discs in his spine and neck, and arthritis. Tr. p. 5. Due to his neck and back

      pain, Father cannot perform physical labor. Father stated he cannot walk long

      distances, bend down, or lift things. When he suffers from migraines, he stays

      in bed the entire day. Tr. p. 13.


[7]   Father stated he receives medical treatment from an orthopedic doctor, a

      neurologist, a chiropractor and his family doctor. The only evidence Father

      submitted to the trial court to support his claims were two documents from

      Father’s chiropractor stating that he is unable to work due to his back and neck

      pain. Ex. Vol., Respondent’s Exs. A & B.


[8]   Father applied for social security disability, but his application was denied.

      Father testified that a disability attorney informed him that he will not currently

      qualify for social security disability. Tr. p. 8. However, he plans to apply for

      social security disability in the future if he is still unable to work. Father stated

      that he currently has no income. His girlfriend, with whom he has an eight-

      month-old child, has been paying his child support each month.


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1145 | October 30, 2020   Page 3 of 9
[9]    Between August 2019 and April 2020, Father exercised seventy-three

       overnights with at least one child. At the end of April 2020, Father and the

       children had a heated argument, and the children have not returned for

       overnight visitation since that time.


[10]   On the child support worksheet Father prepared and submitted to the trial

       court, he imputed minimum wage income to himself and a parenting time

       credit of ninety-six to 100 overnights. Father calculated that his modified child

       support obligation would be $33 per week. Father also requested that an order

       modifying his child support be retroactive to the date of filing.


[11]   Parents’ children testified that they do not intend to stay at their Father’s house

       overnight anytime in the near future due to the argument they had at the end of

       April 2020. Tr. pp. 16, 21–22. The children stated that Father makes money by

       selling used furniture. The children provided pictures of a barn full of furniture

       that Father purchased or obtained for free with the intent of reselling the items.

       Tr. pp. 17, 22; Ex. Vol., Petitioner’s Ex. 1, 2, 3, & 4. D.W. testified that Father

       helps load the furniture even though he complains of back pain. Tr. p. 18.

       Mother also testified that Father has been buying and selling furniture for

       several years. Tr. p. 24. Father claimed the furniture belonged to his girlfriend’s

       parents and he makes very little money selling it. Tr. pp. 26–27.


[12]   The trial court, after considering the parties’ evidence and argument, orally

       denied Father’s petition to modify his child support obligation. The court stated

       that Father’s testimony was not credible. Tr. pp. 30–31. On May 22, 2020, the


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1145 | October 30, 2020   Page 4 of 9
       trial court issued a written order denying Father’s petition to modify his child

       support obligation. Father now appeals. Mother did not file a brief, but the

       State filed an Appellee’s Brief.


                                          Standard of Review
[13]   Our supreme court has expressed a “preference for granting latitude and

       deference to our trial judges in family law matters.” In re Guardianship of M.N.S.,

       23 N.E.3d 759, 765–66 (Ind. Ct. App. 2014). Appellate deference to the

       determinations of trial court judges, especially in domestic relations matters, is

       warranted because of their unique, direct interactions with the parties face-to-

       face, often over an extended period of time. Best v. Best, 941 N.E.2d 499, 502

       (Ind. 2011). Because trial courts are tasked with assessing credibility and

       character through both factual testimony and intuitive discernment, trial judges

       are in a superior position to ascertain information and apply common sense,

       particularly in the determination of the best interests of the child involved. Id.

       Therefore, we neither reweigh the evidence nor reassess witness credibility, and

       we view the evidence most favorably to the judgment. Id.


[14]   We also note that Parents did not request, and the trial court did not issue

       findings of fact and conclusions of law pursuant to Ind. Trial Rule 52; therefore,

       the general judgment standard applies. We may affirm “a general judgment on

       any theory supported by the evidence adduced at trial.” Miller v. Carpenter, 965
N.E.2d 104, 108–09 (Ind. Ct. App. 2012).




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1145 | October 30, 2020   Page 5 of 9
                                      Discussion and Decision
[15]   Father argues that the trial court abused its discretion when it denied his

       petition to modify his child support obligation for three reasons: 1) his health

       condition constitutes a new and substantial circumstance impacting his ability

       to maintain employment; 2) he has a new child; and 3) he was exercising

       significant parenting time with at least one of his children. Indiana Code section

       31-16-8-1 governs modification of child support orders and provides in relevant

       part:


               (a) Provisions of an order with respect to child support . . . may
               be modified or revoked.

               (b) Except as provided in section 2 of this chapter, . . .
               modification may be made only:

                        (1) upon a showing of changed circumstances so
                        substantial and continuing as to make the terms
                        unreasonable; or

                        (2) upon a showing that:

                                (A) a party has been ordered to pay an amount in
                                child support that differs by more than twenty
                                percent (20%) from the amount that would be
                                ordered by applying the child support guidelines;
                                and

                                (B) the order requested to be modified or revoked
                                was issued at least twelve (12) months before the
                                petition requesting modification was filed.


[16]   Father requested a child support modification because he currently has no

       income and argues he is not able to work due to his physical condition.
       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1145 | October 30, 2020   Page 6 of 9
       Therefore, Father claims that he presented evidence of changed circumstances

       so substantial and continuing as to make the terms of the current child support

       order unreasonable and that the amount he is ordered to pay differs by more

       than twenty percent from the amount he would be ordered to pay by applying

       the child support guidelines. Because the trial court denied Father’s petition, the

       court necessarily concluded that Father is voluntarily unemployed and imputed

       income to him.


[17]   We review a trial court’s decision concerning imputation of potential income

       for an abuse of discretion. Miller v. Miller, 72 N.E.3d 952, 955 (Ind. Ct. App.

       2017). The Indiana Child Support Guidelines (“the Guidelines”) provide,


               If a court finds a parent is voluntarily unemployed or
               underemployed without just cause, child support shall be
               calculated based on a determination of potential income. A
               determination of potential income shall be made by determining
               employment potential and probable earnings level based on the
               obligor's work history, occupational qualifications, prevailing job
               opportunities, and earnings levels in the community.


       Ind. Child Support Guideline 3(A)(3). “Potential income may be determined if

       a parent has no income, or only means-tested income, and is capable of earning

       income or capable of earning more.” Id. cmt. 2c.


[18]   The only evidence supporting Father’s claims concerning his physical condition

       and ability to maintain employment was his own self-serving testimony and two

       notes from his chiropractor. D.W. testified that although Father complains of

       back pain, he is still able to sell furniture and load it into vehicles. Tr. p. 18.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1145 | October 30, 2020   Page 7 of 9
       Moreover, Father’s application for social security disability was denied, and he

       admitted that an attorney told him he does not currently qualify for social

       security disability. Tr. p. 8. After considering the evidence presented, the trial

       court concluded that Father’s testimony concerning his ability to work was not

       credible. Tr. pp. 30–31. Our court will not reweigh the trial court’s credibility

       determination on appeal. See Best, 941 N.E.2d at 502.


[19]   For all of these reasons, we conclude that the trial court did not abuse its

       discretion when the court imputed income to Father after determining that

       Father is voluntarily unemployed.2


[20]   Next, we consider Father’s arguments concerning his subsequently born child

       and parenting time credit for overnight visitation. In his brief, Father does not

       argue that either of these circumstances meets the threshold for modification

       enumerated in Indiana Code section 31-16-8-1(b).


[21]   The State provided calculations in its brief utilizing the parties’ 2018 stipulated

       child support worksheet to demonstrate that these circumstances would not

       cause Father’s child support obligation to differ by more than twenty percent.

       See Appellee’s Br. at 13–15. The State also notes that in November 2018 the



       2
         In support of his argument that his proposed child support obligation differs by more than twenty percent of
       the current obligation, Father relies on his child support worksheet and emphasizes that Mother did not
       submit her own worksheet. In his worksheet, Father imputed minimum wage income to himself. Mother
       disputed Father’s claim that he had no income and was unable to maintain employment. She desired to
       maintain the support order established in November 2018. Therefore, Mother had no reason to submit a
       proposed child support worksheet. Father’s worksheet does not support his claim that a child support
       modification is warranted because the trial court concluded that Father’s claim that he is unable to work was
       not credible.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1145 | October 30, 2020                   Page 8 of 9
       parties agreed to deviate from the guideline amount, lowering Father’s child

       support from $186.57 per week to $150.00 per week. One reason for the

       deviation was the undetermined number of days of overnight parenting time

       Father would exercise with the children. Finally, the children do not anticipate

       having overnight visitation with Father at any time in the near future.


[22]   For all of these reasons, Father did not prove that either circumstance warrants

       a modification of his child support obligation.


                                                 Conclusion
[23]   Father’s arguments are simply a request to reweigh the evidence and credibility

       of the witnesses. We therefore affirm the trial court’s denial of Father’s petition

       to modify his child support obligation.


[24]   Affirmed.


       Bradford, C.J., and Najam, J. concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1145 | October 30, 2020   Page 9 of 9